Order of the County Court of Westchester county reversing order of the justice of the peace of the town of Eastchester unanimously affirmed, with costs, on the ground that under the lease the increase in taxes was a part of the rent which the tenants were obligated to pay (Cochran v. Reich, 20 Misc. 623; Mulligan v. Kraus, 88 id. 538; Barth v. Schmitz, 103 id. 267, 270; Knepper v. Rothbaum, 104 id. 554); and that since the lease as renewed must be construed as containing a single term (Jones & Brindisi, Inc., v. Breslaw, 250 N. Y. 147; Masset v. Ruh, 235 id. 462; Orr v. Doubleday, Page & Co., 223 id. 334, 340, 341; N. Y. Business Buildings Corp. v. McCutcheon & Co., 229 App. Div. 681, 684), the increase must be measured from 1925, the beginning of the term. No other questions require consideration on this appeal, for there was some amount due from the tenants when the proceeding was begun and when the order to dispossess was granted. Present — Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ.